Citation Nr: 0738858	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-33 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle fracture, status post bone graft.

2. Entitlement to service connection for a right knee 
disability, claimed as degenerative joint disease, secondary 
to residuals of a right ankle fracture.

3. Entitlement to service connection for a right hip 
disability, claimed as degenerative joint disease, secondary 
to residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1965 to December 
1967.  He was stationed in Vietnam from June 1966 to June 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2004 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which in 
pertinent part denied service connection for (1) residuals of 
a right ankle fracture, status post bone graft; (2) 
degenerative joint disease of the right knee, secondary to 
residuals of a right ankle fracture; and (3) degenerative 
joint disease of the right hip, secondary to residuals of a 
right ankle fracture.  The RO issued a notice of the decision 
in September 2004, and the veteran timely filed a Notice of 
Disagreement (NOD) in November 2004.  The RO provided a 
Statement of the Case (SOC) in September 2005 and thereafter, 
in October 2005, the veteran timely filed a substantive 
appeal.  The RO provided a Supplemental Statement of the Case 
(SSOC) in October 2005, February 2006, and April 2006.

The issues on the title page have been recharacterized to 
more accurately reflect the veteran's claims. 

The veteran did not request a hearing on this matter.

The Board comments that the veteran had applied for non-
service connected pension, which the RO granted in its 
October 2003 decision, effective from June 23, 2003.  
Accordingly, this matter has been resolved by that decision.

Other Matters

In June 2003, the veteran filed claims for service connection 
for, inter alia, a left knee condition and a left hip 
condition secondary to the left knee condition.  The RO 
denied the claim in a January 2004 rating decision.  The 
veteran timely filed a NOD in March 2004.  The RO provided a 
SOC in March 2004 and thereafter, in April 2004, the veteran 
timely filed a substantive appeal.  However, the veteran 
withdrew his appeal of these latter issues in May 2004.

In June 2004, the veteran filed claims for, inter alia, 
service connection of the left knee and left hip, secondary 
to residuals of a right ankle fracture, status post bone 
graft.  The RO construed those claims as requiring new and 
material evidence but it is apparent that they are new claims 
as the prior unappealed decision denied service connection 
for left knee and hip disorders secondary to a left knee 
disability rather than the right ankle.  At this point, since 
service connection is not in effect for either the left knee 
or right ankle, secondary service connection would have to be 
denied as a matter of law.  However, since the Board is 
remanding the claim for service connection for a right ankle, 
this matter is referred to the RO for any indicated action 
following readjudication of the issues that are in appellate 
status.

It is pertinent to point out at this juncture that the Board 
may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 
554 (1993).  As the veteran did not perfect his appeal of any 
claim other than the issues of service connection for 
residuals of a right ankle fracture, status post bone graft; 
service connection for a right knee disability secondary to 
residuals of a right ankle fracture; and service connection 
for a right hip disability secondary to residuals of a right 
ankle fracture, the Board's jurisdiction is limited to these 
three claims.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is warranted to 
address the merits of the veteran's claims.  38 C.F.R. § 19.9 
(2007).  A summation of the relevant evidence is set forth 
below.

a. Factual Background

A review of the veteran's service medical records indicates 
that he reported no history of surgery at his enlistment 
physical examination in March 1965.  The examiner noted a two 
inch scar on the veteran's right lower leg.  Clinical 
evaluation was normal.

In July 1965, the veteran received an orthopedic consultation 
for right ankle pain.  At this time, the veteran gave a 
history of surgical resection of his right distal tibia in 
1962 (prior to service) with a bone graft.  

Upon the July 1965 service examination noted above, the 
veteran complained of a "vague, constant aching pain" of 
one months duration.  He reported that he limped "a great 
deal" and had trouble getting around the ship.  Upon 
examination, the examiner noted full range of motion and a 
well healed, non-tender scar.  An X-ray showed findings 
compatible with a healed bone cyst of the distal tibia.

In November 1965, the veteran received another orthopedic 
consultation.  This time he reported an aching pain in his 
right knee for two weeks.  He also complained of stiffness 
since having a cast removed.  Upon examination, the clinician 
noted patellar grating greater on the right leading to 
symptoms.  An X-ray revealed a suspicious area on the right 
lateral tibial plateau, which the clinician noted could be an 
early cyst.  The veteran was prescribed physical therapy.

A December 1965 examination revealed similar findings.  The 
diagnosis was "patella femoral" arthritis.  The clinician 
instructed the veteran to return in three months for another 
X-ray.  However, shortly thereafter the veteran was sent to 
Vietnam.

In his March 2004 NOD and an April 2004 correspondence, the 
veteran states that he was stationed aboard two different 
ships while in Vietnam.  At this time, he claims that his 
right knee gave him "a lot of trouble."  He further states 
that on occasion a hospital ship would stop nearby and his 
ship physician would send him over for X-rays, but claims 
that "nothing was ever done because [there] just wasn't the 
time or facilities."  

Upon his discharge physical in November 1967, the examiner 
noted a three inch scar on the veteran's right ankle.  
Clinical evaluation was normal.

The veteran claims that in 1971 or 1972 he was advised to 
have surgery on his right knee, but declined to do so.

In a September 2003 VA treatment note, the examiner noted the 
veteran's history of status post broken (fracture of the) 
ankle and bone graft and determined that he now had 
"symptoms typical for [degenerative joint disease] - 
stable."  The veteran also complained of right hip pain.  
The clinician ordered an X-ray to rule out degenerative joint 
disease.  However, the record indicates that the left hip was 
X-rayed instead.

The veteran's Social Security Administration (SSA) records 
contain an October 2003 examination report by a private 
provider.  The veteran complained of pain in his hips and 
knees.  He reported "very little difficulty" with his right 
ankle.  Upon physical examination, the physician noted no 
swelling of the right knee.  Active flexion was 138 degrees.  
Active straight leg raising was 52 degrees.  The veteran did 
not report any pain, but indicated that he could not lift his 
knee any higher.  External rotation of the hips was described 
as fine.  An X-ray revealed mild joint space narrowing in the 
right knee.  The diagnosis included mild degenerative joint 
disease.  The physician determined that the veteran had 
chronic problems with his knees and "probably has slight 
degenerative changes in the hips also" but that despite 
these findings the veteran "maneuvers quite well."

A November 2003 SSA decision awarded the veteran disability 
benefits due to degenerative disc disease and osteoarthritis 
of both knees.

A November 2004 VA treatment note indicates that the veteran 
complained of chronic foot pain.  He was prescribed tramadol 
and diazepam for pain control.

In July 2005, the veteran underwent a VA joint examination.  
The veteran reported that he did not have any problems with 
his right ankle after the 1962 surgery.  The veteran also 
reported that he developed right knee pain as a result of 
carrying rubber tubings all over ships while in service.  He 
indicated that he did not develop hip pain until 2003.  He 
denied any swelling of his joints.  He related that he moved 
slowly due to pain in multiple joints and had stopped walking 
as a form of exercise.  He described the pain as 8 of 10.  
Upon examination, the physician noted that the veteran's gait 
was steady and his posture erect.  He walked evenly, slowly, 
and smoothly.  He did not appear to be in pain on ambulation.  
Although the veteran was able to ambulate on his toes and 
heels, he used a cane and held it by his side.  

The right ankle had a very faint two inch scar.  There was no 
adherence to the underlying tissues, adhesion, inflammation, 
or keloid formation.  There was no deformity of the medial or 
lateral malleolus.  Plantar flexion was to 21 degrees.  
Passive range of motion was to 25 degrees.  After repetitious 
activity, the veteran went from zero to 32 degrees.  
Dorsiflexion was 20 degrees actively and 24 degrees 
passively.  There was no loss of motion upon repetitious 
activity for plantar flexion or dorsiflexion.  There was no 
fatigability, incoordination, or weakness.  An X-ray revealed 
(1) an increase of sclerosis probably representing an old 
healed bone cyst or an old area of trauma; (2) posterior 
plantar spurring calcaneus; and (3) soft tissue calcification 
or possible radiopaque foreign body in the heel pad.  The 
diagnosis was right distal tibia bony cyst, status post 
surgical resection, and right ankle traumatic arthritis 
secondary to the right ankle injury.  The examiner determined 
that it is not as likely as not that the veteran's right 
ankle was permanently aggravated by his active duty service.  
She noted the lack of documentation of any problem with the 
veteran's right ankle between November 1965 and September 
2003.  She also noted his post-service career as a surveyor.

The right knee had mild crepitus.  There was an audible 
popping on flexion and extension.  There was no erythema, 
effusion, warmth, or instability.  Active extension was to 
130 degrees, and passive extension was to 135 degrees.  
Repetitious activities were zero degrees extension to 136 
degrees flexion.  The veteran complained of pain at the 
endpoint of range of motion, actively, passively, and on 
repetitious activity.  There was no loss of motion, 
incoordination, weakness, or fatigability upon repetitious 
activity.  An X-ray revealed (1) narrowing of the knee joint 
space, and (2) minor spurring of the patella, lateral tibial 
condyle and superior tibial eminences.  The diagnosis was 
moderate degenerative joint disease of the right knee 
secondary to normal aging.  The examiner concluded that the 
veteran's right knee condition is not due to his right ankle 
disability.  She further determined that it is "not as 
likely as not" that the veteran's right knee disability is 
due to in-service treatment for right knee pain.
  
The right hip had no bony deformities.  There was no audible 
popping or clicking during movement.  Active range of motion 
on extension was 10 degrees and on flexion was 60 degrees.  
Active range of motion on adduction was 20 degrees and on 
abduction was 30 degrees.  Internal rotation was 30 degrees 
and external rotation was 20 degrees.  Passive range of 
motion on extension was 12 degrees and on flexion was 100 
degrees.  Passive range of motion on adduction and abduction 
was 25 degrees.  Internal rotation was 40 degrees and 
external rotation was 25 degrees.  
An X-ray revealed minor arthritic spurring of the iliac crest 
bilaterally.  The diagnosis was right hip strain related to 
normal aging.  The examiner gave no opinion as to whether the 
right hip disability is secondary to the right ankle 
disability.

An October 2005 progress note by the veteran's treating 
physician indicates that the veteran complained of severe 
knee pain.  Upon examination, the physician noted bilateral 
effusion and tenderness.  X-rays revealed degenerative 
changes with wearing of the joint space and significant joint 
space narrowing.  The diagnosis was degenerative arthritis of 
the knee.  The physician determined that "likely as not the 
aggravation of his arthritis is service related."  The 
physician did not specifically address the question of 
whether the veteran's arthritis of the right ankle was 
aggravated during service. 

b. Analysis

The history obtained from the veteran in 1965, soon after 
service, relating to the type of surgery he underwent for a 
right ankle disability prior to service is clearly and 
unmistakably consistent with a pre-existing right ankle 
disability and it is not contended otherwise.  The veteran 
contends, in essence, that his pre-existing right ankle 
disability was aggravated during service.

The Board finds that the July 2005 examination report is 
inadequate for the Board to fairly adjudicate this appeal.  
See 38 C.F.R. § 20.901(a).  Specifically, the examiner 
applied the wrong standard of proof when determining whether 
the nonservice-connected right ankle disability was 
aggravated during service.  With respect to a claim of in-
service aggravation of a preexisting disability, 38 U.S.C.A. 
§ 1153 provides that such a disability "will be considered to 
have been aggravated by active . . . service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease."  This "presumption 
of aggravation is not applicable unless the preservice 
disability underwent an increase in severity during service 
(see, e.g., Paulson v. Brown, 7 Vet. App. 466, 468 (1995)) 
but in this case, there is contemporaneously recorded medical 
evidence consistent with an in-service increase in severity 
of the veteran's pre-existing right ankle disability.  Under 
these circumstances, the question is not whether it is at 
least as likely as not that the veteran's pre-existing right 
knee disability was aggravated during service (see 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 relating to the 
equipoise standard of proof); rather, since there is a 
presumption of in-service aggravation, the question is 
whether it is undebatable that the pre-existing right ankle 
disability was not aggravated beyond its natural progression 
during service.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; 
VAOPGCPREC 3-03; see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  

When addressing in-service aggravation, it is also pertinent 
to note that "'temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered 'aggravation in service' unless the 
underlying condition, as contrasted to the symptoms, is 
worsened.'"  Beverly v. Brown, 9 Vet. App. 402, 405 (1996), 
quoting Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The other problem with the July 2005 examination is that the 
examiner did not determine whether the veteran's right knee 
and hip disabilities are secondary to (caused or aggravated 
by) his right ankle disability.  Such opinions are needed in 
the event that service connection is granted for the 
veteran's right ankle disability.  38 C.F.R. § 3.310; Allen, 
supra.  In light of the inadequacy of the medical opinion, 
particularly with reference to the question of in-service 
aggravation of a right ankle disability, the Board must 
remand the appeal for an addendum to the July 2005 VA 
examination/opinion.  

In view of the foregoing, in an addendum, the examiner who 
performed the July 2005 examination should provide an opinion 
as to (1) whether the evidence clearly and unmistakably shows 
that the right ankle disability was not aggravated during 
service, and (2) whether it is at least as likely as not that 
the veteran's right knee and right hip disabilities were 
caused or aggravated by the right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must notify the appellant 
and his representative of the amendment 
to 38 C.F.R. § 3.310, effective October 
10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the 
basis of the aggravation of a 
nonservice-connected disorder by 
service-connected disability.  See 71 
Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen by adding 
language that requires that a baseline 
level of severity of the nonservice-
connected disease or injury must be 
established by medical evidence created 
before the onset of aggravation.

2.	The claims file must be returned to the 
VA clinician who performed the July 
2005 examination of the veteran 
(Cheynita Woodson-Jones, M.D.) for the 
purpose of determining the nature and 
etiology of any right ankle, right 
knee, or right hip disability that may 
be present.  Following a review of the 
relevant medical and X-ray evidence of 
record, the clinician is requested to 
answer the following questions:

a. Is it undebatable that the veteran's 
residuals of right ankle fracture, 
status post bone graft were not 
aggravated beyond its natural 
progression during service?

b. Is it at least as likely as not (50 
percent or greater probability) that 
the veteran's right knee disability was 
caused or aggravated by his right ankle 
disability?

c.  Is it at least as likely as not (50 
percent or greater probability) that 
any right hip disability that may be 
present was caused or aggravated by his 
right ankle disability?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a 
finding of aggravation; less likely 
weighs against the claim.

The clinician is further advised that 
aggravation is defined for legal 
purposes as a worsening of the 
underlying condition beyond its natural 
progression versus a temporary flare-up 
of symptoms.

The clinician is also asked to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he 
or she should so state.

If the physician who performed the July 
2005 examination is not available to 
provide the requested addendum to her 
evaluation, the claims file must be 
referred to an orthopedic physician for 
an examination for the purpose of 
determining the nature and etiology of 
any right ankle, right knee, or right 
hip disability that may be present and 
answering the questions set forth 
above.

3.	Thereafter, the RO/AMC should review 
the claims file, paying particular 
attention to whether the clinician has 
answered the questions presented by the 
Board.  If any development is 
incomplete, or if the examination 
report does not contain sufficient 
information, the RO/AMC should take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall, supra.

3.	The RO/AMC should readjudicate the 
claims for entitlement to service 
connection for residuals of right ankle 
fracture, status post bone graft with 
application of the proper standard of 
proof (see 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306; VAOPGCPREC 
3-03; Wagner, supra), and service 
connection for the right knee and right 
hip disabilities as secondary to 
residuals of the right ankle 
disability.  If any benefit sought 
remains denied, the RO/AMC should 
prepare an SSOC and send it to the 
veteran and his representative.  An 
appropriate period of time to respond 
should also be provided.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



